NO. 07-99-0270-CV



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL B



JUNE 26, 2001

______________________________



JOE M. STEVENS, JR., as  Administrator of 

the Brown & Root Group Medical Plan,



Appellant



v.



SPALDING & EVENFLO COMPANIES, INC., the 

ESTATE OF GERTRUDE LOWE, and HOGGIE COSSEY, individually

and as next friend of SAMANTHA COSSEY, a minor



Appellee

_________________________________



FROM THE 58th JUDICIAL DISTRICT, JEFFERSON COUNTY;



NO. A-150,776; HON. JAMES MEHAFFY, PRESIDING

_______________________________



Before BOYD, C.J., and QUINN and JOHNSON, JJ.

Joe M. Stevens, administrator of the Brown & Root Group Medical Plan (Stevens) appeals from a final judgment denying him recovery against Spalding & Evenflo Companies, Inc., (Evenflo), the estate of Gertrude Lowe (Lowe), and Hoggie Cossey, individually and as the next friend of Samantha Cossey, a minor (Cossey).  Nine issues are raised by Stevens which purportedly illustrate that the trial court erred in rendering the decision it did.  For reasons explained in our opinion issued on even day in 
Joe M. Stevens, Jr., administrator of the Brown Root Group Medical Plan v. Hoggie Cossey, individually and as next friend of Samantha Cossey, a minor and Spalding & Evenflo Companies, Inc. and the estate of Gertrude Lowe
, No. 07-99-0271-CV, we reverse and render the judgment.  Furthermore, a copy of our opinion in cause number 07-99-0271-CV is incorporated herein by reference.

Accordingly, we render the judgment the trial court should have rendered, 
Tex. R. App. P
. 43.3, and 1) modify the judgment entered in trial cause number A-150,776 to order that Joe M. Stevens, Jr., administrator of the Brown Root Group Medical Plan have and recover from Hoggie Cossey, individually and as next friend of Samantha Cossey, a minor, Spalding & Evenflo Companies, Inc., and the estate of Gertrude Lowe, jointly and severally, the sum of $41,000 plus post-judgment interest at the rate of ten percent per annum, 2) reverse that portion of the judgment entered in cause number A-150,776, styled 
Hoggie Cossey, individually and as next friend of Samantha Cossey, a minor
 
v. Spalding & Evenflo Companies, Inc. and the estate of Gertrude Lowe
, which directs that $41,000.00 be deposited with John S. Appleman, district clerk of Jefferson County in an interest bearing account in cause number A-150,776-A, 3) order that John S. Appleman, district clerk of Jefferson County (or his successor in office, if any) pay the $41,000 so deposited, plus all interest that has accrued to date, to Joe M. Stevens, Jr., as administrator of the Brown & Root Group Medical Plan, in complete satisfaction of the $41,000 sum to which Spalding & Evenflo, Lowe, and Cossey are jointly and severally liable to Stevens, and 4) affirm the judgment as modified.  

Brian Quinn

   Justice

Do not publish.